DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shea (USPAPN 2013/0093139) in view of Green (USPN 5,123,656).
Regarding claim 21, Figure 7 of Shea shows a second receptacle 114 disposed within a first receptacle 116.  The surface on which the receptacles sit corresponds to the recited base.  Shea does not disclose a cutout.  Figure 1 of Green shows tossing game receptacles with the recited cutout 38.  Cutout 38 has an arcuate region 42 and a planar region 40.  It would have been obvious to one of ordinary skill in the art to include a cutout into the upper surface of either or both of the Shea receptacles in view of Green in order to provide a greater entry area for tossed objects.  See Green, column 3, lines 14-25.
Regarding claim 22, as Green describes that the cutout provides a greater entry area for tossed objects, the cutout allows for the tossed objects to be more easily thrown into the target receptacle.  Clearly, the larger the cutout, the larger the entry, and the easier the tossed object will land in the receptacle.  Discovering an optimum value of a result-effective variable has been held to be within the capabilities of the person of ordinary skill in the art.  It would have been obvious to a person having ordinary skill in this art, by routine experimentation, to provide the Shea receptacles with a cutout as modified above with any reasonable size, including the recited cutout-to-receptacle diameter range, in order to obtain the desired difficulty in tossing an object into the receptacle.
Regarding claim 23, because the outer first Shea receptacle is taller the inner second receptacle, the cutout of the second receptacle can be considered to at least partially obscured by the first receptacle sidewall.
Allowable Subject Matter
Claims 1, 6-11 and 14-16 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711